DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 filed 08/23/2019 are the current claims hereby under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 has been considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
A series of limitations in a claim should be separated by a semi-colon with commas separating dependent clauses within each limitation. For example, in claim 1, “at least one user sensor secured to a wearable device, wherein said at least one user sensor is configured to detect and transmit a signal produced by a biological process of a user, at least one context sensor, wherein said at least one context sensor is configured to detect an environmental condition of said user and to transmit environmental condition data,” should be rewritten as “at least one user sensor secured to a wearable device, wherein said at least one user sensor is configured to detect and transmit a signal produced by a biological ; [[,]] at least one context sensor, wherein said at least one context sensor is configured to detect an environmental condition of said user and to transmit environmental condition data; [[,]]” Formatting a claim as described above separates the limitations cleanly so that the all limitations in the claim are clearly identifiable. Series of steps performed be the processor should likewise be formatted. 
Formatting issues are present throughout the claims and will not be individually addressed. The examiner appreciates an honest effort given to address all of the informalities. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
In claims 1 and 13, “at least one user sensor” modified by the functional limitations “configured to detect and transmit a signal produced by a biological process of a user” in claims 1 and 13
In claims 1, 9, and 13, “at least one context sensor” modified by the functional language “configured to detect an environmental condition of said user” 
In claims 2, 9, and 14 “at least one sensor” modified by the functional language “configured to detect an up state and a down state of neurons of said user” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding I and II Claims 3-4, 10, and 15-16 describe specific sensors for both limitations described above.  
Regarding II, the specification and claims fail to provide specific sensor structures which are configured to detect an up state and a down state of neurons. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 13 recite the limitation “said contextual state.” There is insufficient antecedent basis for this limitation in each claim.
	
Claims 1 and 13 recite the limitation “said psychological state.” There is insufficient antecedent basis for this limitation in each claim.

Claims 13 recite the limitation “said device.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the device” is the same as the “wearable device” or not.

Claim limitation “at least one user sensor is configured to detect an up state and a down state of neurons of said user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 2-8, 10-12, and 14-20 are each ultimately dependent upon one of claims 1, 9, and 13 and are likewise rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
at least one user sensor, wherein said at least one user sensor is configured to detect and transmit a signal produced by a biological process of a user
at least one context sensor, wherein said at least one context sensor is configured to detect an environmental condition of said user and to transmit environmental condition data
receiving said signal transmitted by said at least one user sensor
receiving said environmental condition data transmitted by said at least one context sensor
creating a current epoch array of said user based on said signal transmitted 
determining said psychological state for said user based on said current epoch array
analyzing said environmental condition data of said user to determine said contextual state
creating a vector of action based on said contextual state and on said psychological state
which are directed to the judicial exception Abstract Ideas for encompassing mental processes. Regarding Items I and II, the claimed sensors are described at such a high of generality that they could reasonably be performed by the human mind of a human observer. A signal produced by a biological process could be the presence of sweat on the skin, which the human observer could sense with their eyes and transmit the data to their brain for analysis. The human observer could then use theirs eyes and determine the context that the subject is in, such as driving, struggling to figure out a problem, filing taxes, etc., and likewise transmit that the information to their brain. Regarding Items III and IV the human mind can receive the data that was visually sensed. Regarding Items V-VIII, the human mind is reasonably able to create a vector of at least one value based on data received, to make a determination based on the vector such as by comparing one or more features in the vector to a threshold, to analyze environmental data and determine a contextual state, and to create an action based on the determination and the analysis, such as telling the subject to take a rest.  
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
the at least one sensor secured to a wearable device
a processor operably connected to said at least one user sensor and to said at least one context sensor
a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations
creating a current epoch array of said user based on said signal transmitted to said processor by said at least one user sensor
The claimed limitations, individually and in combination, do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites a generic sensor secured to a non-descript wearable device for the purpose of performing extra-solution activities. The claim further recites the generic computer components of a processor and a non-transitory computer-readable medium for instructing the processor to perform the mental processes describes above based on data obtained from the sensors by the processor. In combination, the claim merely attempts to generally link the judicial exception to the particular field of wearable sensor devices by merely implementing the judicial exception with a generic computer connected to generic sensor for performing data-gathering  (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed element of a sensor connected to a wearable device refers to insignificant extra-solution activity for data gathering connected to a generic computer and would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a system involving analyzing data sensed from a subject using a wearable device and shown by Majumder (Wearable Sensors for Remote Health Monitoring), a review on wearable sensors.

Regarding Claim 2, the claim recites the limitations directed to the judicial exception:
determining a cortical state of said user based on said neuron data transmitted to said processor by said at least one user sensor, and
modifying said psychological state using said cortical state
and the additional elements “wherein said at least one user sensor is further configured to detect an up state and a down state of neurons of said user and to transmit neuron data” and wherein the mental process steps are performed by the processor based on the instructions from the non-transitory computer-readable medium. The claim again recites a generic sensor at a high level of generality for generally linking the judicial exception to a particular field by describing what type of data the senor obtains. The claim then merely implements the judicial exception with generic computer components.

	Regarding Claims 3-4, the claim recites specific sensor structures which are used only to generally link the judicial exception to the particular field of subject monitoring. The sensor elements perform the insignificant extra-solution activity of data gathering and are well-understood, routine, and conventional in the art. 

	Regarding Claim 5, the claim recites the mental process steps of creating a custom baseline epoch of said user based on said signal transmitted and comparing said current epoch array to said custom baseline epoch which are merely implemented in a generic computer.

	Regarding Claim 6, the claim recites the mental process step of performing an interface action based on said vector of action, such as verbally interacting with the subject, which is merely implemented in a generic computer.



	Regarding Claim 8, the claim recites the mental process steps of comparing said current epoch array to a plurality of baseline epochs, wherein each baseline epoch within said plurality of baseline epochs is tied to said psychological state, matching said current epoch array to each baseline epoch within said plurality of baseline epochs, and outputting said psychological state corresponding to a baseline epoch within said plurality of baseline epochs that matches said current epoch array, which are merely implemented by a generic computer.

Claim 9 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
at least one context sensor, wherein said at least one context sensor is configured to detect an environmental condition of said user and to transmit environmental condition data
receiving said neuron data transmitted by said at least one user sensor
receiving said environmental condition data transmitted by said at least one context sensor
determining a cortical state of said user based on said neuron data transmitted to said processor by said at least one user sensor 
analyzing said environmental condition data of said user to determine said contextual state
determining a psychological state of said user based on said cortical state and on said contextual state
creating a vector of action based on said contextual state and on said cortical state
which are directed to a judicial exception Abstract Ideas for encompassing mental processes. Regarding Item I, the claimed sensor is described at such a high of generality that it could reasonably be performed by the human mind of a human observer. The human observer could use theirs eyes and determine the context that the subject is in, such as driving, struggling to figure out a problem, filing taxes, etc., and likewise transmit that the information to their brain. Regarding Items II and III the human mind can receive the data that was sensed and transmitted using the aid of a pencil and paper. Regarding Items IV-VII, the human mind is reasonably able to determine a state based sensed data such as by comparing the data to a threshold, to analyze environmental data and determine a contextual state, to determine a second state based on the combination of multiple factors, and to create an action based on the determination. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
at least one user sensor secured to a wearable device, wherein said at least one user sensor is configured to detect an up state and a down state of neurons of said user and to transmit neuron data 
a processor operably connected to said at least one user sensor and to said at least one context sensor
a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations

Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed element of a sensor connected to a wearable device for detecting a state of neurons refers to insignificant extra-solution activity for data gathering connected to a generic computer and would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a system involving analyzing data sensed from a subject using a wearable device and shown by Majumder (Wearable Sensors for Remote Health Monitoring), a review on wearable sensors.

Regarding Claim 10, the claim recites specific sensor structures which are used only to generally link the judicial exception to the particular field of subject monitoring. The sensor elements perform the insignificant extra-solution activity of data gathering and are well-understood, routine, and conventional in the art. 



	Regarding Claim 12, the claim recites the mental process steps of creating a personalized vector of action based on said psychological state and on said contextual state and performing an interface action based on said personalized vector of action, which are merely implemented by a generic computer. 

Claim 13 in itself is a method claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
wherein said at least one user sensor is configured to detect and transmit a signal produced by a biological process of a user 
detecting, by said at least one user sensor, signals produced by a biological process of said user 
receiving said signal transmitted by said at least one user sensor
transmitting said signals detected by said at least one user sensor
 detecting, by said at least one context sensor, an environmental condition of said user
transmitting environmental condition data
creating a current epoch array of said user based on said signals 
determining said psychological state for said user based on said current epoch array
analyzing said environmental condition data to determine said contextual state
creating a vector of action based on said contextual state and on said psychological state

Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
providing a system comprising:
a processor operably connected to said at least one user sensor and to said at least one context sensor
donning said device, by said user
creating a current epoch array of said user based on said signal transmitted to said processor by said at least one user sensor
The claimed limitations, individually and in combination, do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites a generic sensor secured to a non-descript wearable device which is provided and worn by the subject for the purpose of performing extra-solution activities. The claim further recites the generic computer components of a 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed elements of proving and wearing a generic device including sensors refers to insignificant extra-solution activity for data gathering connected to a generic computer and would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a system involving analyzing data sensed from a subject using a wearable device and shown by Majumder (Wearable Sensors for Remote Health Monitoring), a review on wearable sensors.

Regarding Claim 14, the claim recites the limitations directed to the judicial exception:
determining a cortical state of said user based on said neuron data transmitted to said processor by said at least one user sensor, and
modifying said psychological state using said cortical state
and the additional elements “wherein said at least one user sensor is further configured to detect an up state and a down state of neurons of said user and to transmit neuron data” and wherein the mental process steps are performed by the processor based on the instructions from the non-transitory computer-readable medium. The claim again recites a generic sensor at a high level of generality for generally linking the judicial exception to a particular field by describing what type of data the senor obtains. The claim then merely implements the judicial exception with generic computer components.



	Regarding Claim 17, the claim recites the mental process steps of creating a custom baseline epoch of said user based on said signal transmitted and comparing said current epoch array to said custom baseline epoch which are merely implemented in a generic computer.

	Regarding Claim 18, the claim recites the mental process step of performing an interface action based on said vector of action, such as verbally interacting with the subject, which is merely implemented in a generic computer.

	Regarding Claim 19, the claim recites the mental process steps of creating a personalized vector of action based on said psychological state and on said contextual state and performing an interface action based on said personalized vector of action, which are merely implemented by a generic computer. 

	Regarding Claim 20, the claim recites the mental process steps of comparing said current epoch array to a plurality of baseline epochs, wherein each baseline epoch within said plurality of baseline epochs is tied to said psychological state, matching said current epoch array to each baseline epoch within said plurality of baseline epochs, and outputting said psychological state corresponding to a baseline epoch within said plurality of baseline epochs that matches said current epoch array, which are merely implemented by a generic computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20170007165 A1) in view of Sale (US 20160066829 A1).
Regarding Claims 1, Jain discloses a system for creating a vector of action ([0002], wearable electronic devices and [0003], the emotion of the user may be used as an input for subsequent operations by computing devices or systems), said system comprising:
[0023], wearable devices 110A-B with sensors and [0028], one or more sensors configured to measure cardiovascular data), wherein said at least one user sensor is configured to detect ([0025], Wearable device 110A can include, as stated, a number of EEG sensors (e.g., 14 sensors) positioned in a pattern such that the sensors measure particular regions of a user's head and [0028], measure cardiovascular data) and transmit a signal produced by a biological process of a user (From [0032]: ” raw signals 210 may be received from the sensor (or sensor interface) are processed through basic filtering and peak detection” the signal must be transmitted by the sensors because the raw signal is “received” for filtering in some system), 
a processor ([0076], a processor or circuitry may embody the method) operably connected to said at least one user sensor (in Fig. 6, the system and method described can be employed by a processor as described in [0076] to filter and evaluate emotion. In [0060], signal-synchronization module 602 initially synchronizes signals captured by wearable devices 110A-B, described above), and
a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations ([0076], a data storage device that stores instructions executable by the one or more computer processors to perform operations) comprising:
receiving said signal transmitted by said at least one user sensor ([0077], obtaining includes accessing EEG data of the user stored in memory or performing the calculation on the brain-wave data to compute EEG-Excitement, EEG-Q2, etc. by EEG-evaluation module 610 as the brain-wave data is being captured), 
creating a current epoch array of said user based on said signal transmitted to said processor by said at least one user sensor ([0066], EEG-evaluation module 610 may execute a features evaluation process to determine features of the brain-wave data. The features extracted brain-wave measurements may be mapped into an n-dimensional feature vector…the feature vector collected and sent by wearable device 110A may include several extracted features from the EEG data), 
determining said psychological state for said user based on said current epoch array ([0067], Classification is the correlation of an output to a given input (e.g., emotion to brain-wave and cardiac data). For example, a particular feature vector (e.g., an ordered list of features) may be correlated to a particular emotion of the user), 
creating a vector of action based on said psychological state ([0079], content or a setting associated with content may be adjusted based on the evaluated emotion of the user).
However, Jain does not explicitly disclose at least one context sensor, wherein said at least one context sensor is configured to detect an environmental condition of said user and to transmit environmental condition data, a processor coupled to said at least one context sensor, receiving said environmental condition data transmitted by said at least one context sensor, analyzing said environmental condition data of said user to determine said contextual state, and creating a vector of action based on said contextual state.
Sales teaches a system for determining an emotional state of  a user (Abstract, computer-implemented method of assessing the metal state of an individual) comprising:
at least one context sensor ([0050]-[0055], a camera), wherein said at least one context sensor is configured to detect an environmental condition of said user ([0053], images taken by the front-facing camera…climbing stairs) and to transmit environmental condition data ([0036], the one or more sensors may be coupled to a Bluetooth device that is configured to transmit the one or more signals to a handheld wireless device), 
a processor coupled to said at least one context sensor ([0053], the system may use the system's processor and front facing camera to determine, from images taken by the front-facing camera), 
[0051], “received image” inherently requires receiving the image which is the environmental condition data generated by the context sensor), 
analyzing said environmental condition data of said user to determine said contextual state ([0051], the system determines the object in the received image by identifying the object located in the image using any suitable image recognition techniques ), and 
creating a vector of action based on said contextual state ([0058], the system may provide suggested actions to the wearer to address the wearer's current mental state substantially immediately after the system notifies the wearer of the association between the wearer's mental state and the particular object, activity, internal context and/or external context).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jain to include a context sensor coupled to the processor to determine correlation between the mental state of a user and the context the user is in as taught by Sale to assist in improving the wearer's mental state (Sale [0059]). One of ordinary skill in the art would recognize that applying the known technique of analyzing the environmental context as taught by Sale to the system of determining a mental state as disclosed by Jain would yield only the predictable result of allowing the system to correlate specific emotions to contexts as taught by Sale and to allow the system to provide customized recommendations to improve the user’s mental state most effectively.  

Regarding Claim 2, Jain further discloses wherein said at least one user sensor is further configured to detect an up state and a down state of neurons of said user and to transmit neuron data ([0052], EEG headset. The EEG headset measures brain wave activity and determines energy levels for the signals as described in [0026]. In [0026], An example feature, for instance, is an energy level that is greater than a predefined threshold and, in some embodiments, for a duration greater than a predetermined time is an “up state and the energy level lower than the threshold for a duration would be the “down state”),
wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising:
determining a cortical state of said user based on said neuron data transmitted to said processor by said at least one user sensor ([0071], the EEG evaluation module 610 outputs one or more state characteristic that may include EEG-excitement, EEG-engagement, EEG-frustration, and EEG-amygdala levels), and
modifying said psychological state (in [0071], a physiological state is estimated using SVB data 510 (e.g., based on Heart Rate “HR”)) using said cortical state ([0071], emotion-evaluation module 612 refines the emotion of the user within the particular quadrant of the circumplex model 400 based on the emotion of the user determined by EEG-evaluation module 610… refines on the covariance of a combination HR, SVB, or EEG data to particular emotions).


Regarding Claim 3, Jain further discloses wherein said at least one user sensor comprises at least one of an electroencephalogram machine ([0052], EEG headset), electromyogram machine, electrocardiogram machine, electrocorticography machine ([0028], wearable device 110B may measure cardiovascular activity through electrocardiography (ECG)), electrodermal activity machine ([0052], electrodermal analysis sensors), functional near-infrared spectroscopy machine, infrared spectroscopy machine, functional magnetic resonance imaging machine, temperature sensor, microphone, and eye tracking sensor.

[0052], front facing camera), gyroscope, accelerometer, magnetometer, pressure sensor, temperature sensor, gas sensor, eye tracking sensor, global positioning system, triangulation sensor, time-of-flight sensor, pedometer, respiratory sensor, and service application.

Regarding Claim 5,  Jain further discloses wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising:
creating a custom baseline epoch of said user based on said signal transmitted to said processor by said at least one user sensor ([0068], during offline training, the training data may be obtained from the cardiac and brain-wave data from a number of users and the corresponding emotion of the user at the time the data is being measured. As an example, and not by way of limitation, the input vector may be a vector of the extracted EEG features and the answer vector may be the corresponding emotion (e.g., happiness) as reported by the user), 
wherein the operation of determining said psychological state of said user comprises comparing said current epoch array to said custom baseline epoch ([0067], Classification may be performed using a predictor function that is constructed using a set of “training” data. The current epoch array received from the user is compared to the baseline epoch which is the output of the trained machine learning algorithm).

Regarding Claim 6, Jain further discloses  wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising: 
[0079], transmit the selected frames (e.g., cats playing with yarn) for display on wearable device 110A).

Regarding Claim 7, Sale further teaches wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising:
creating a personalized vector of action based on said psychological state and on said contextual state ([0059], the suggested actions to address the wearer's current mental state may include, for example…avoiding a particular object (e.g., a particular person or thing) based on the association between the wearer's mental state and the object), and
performing an interface action based on said personalized vector of action ([0057], the system may provide suggested actions to the wearer in any suitable way. In various embodiments, the system may provide one or more suggested actions to the wearer by displaying an image on the lens of the eyewear, or on a display screen associated with the eyewear).
Sale suggests the general vectors of action (2) praying; (3) engaging in one or more yoga poses; (4) taking deep breaths in [0059] and the more personalized vectors of action (1) taking medication and (5) avoiding a particular object (e.g., a particular person or thing) based on the association between the wearer's mental state and the object. 

Regarding Claim 8, Jain further discloses wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising:
comparing said current epoch array to a plurality of baseline epochs, wherein each baseline epoch within said plurality of baseline epochs is tied to said psychological state ([0068], the input vector may be a vector of the extracted EEG features and the answer vector may be the corresponding emotion (e.g., happiness) as reported by the user. As an example, and not by way of limitation, training data for emotional state characteristic evaluation may be captured from the users watching a content (e.g., a sports game, TV show, or movie) while wearing wearable devices 110A-B. In particular embodiments, the output vector of the machine-learning classifier may be one or more quadrants or emotion of circumplex model 400 or an emotional state characteristic, as described below, and the output vector may be compared to the answer vector to “train” the predictor function of the machine-learning classifier),
matching said current epoch array to each baseline epoch within said plurality of baseline epochs ([0067], classification algorithms may include...K-means clustering. The trained clusters would be the baseline epochs and the current epoch would be compared to the clusters and “matched” to the cluster with the most neighbors), and
outputting said psychological state corresponding to a baseline epoch within said plurality of baseline epochs that matches said current epoch array ([0069], respective outputs can be a numerical value indicating the strength of the classification based on the received EEG data. The current epoch arrayed would be classified by the K-means clustering algorithm and the output would be the physiological state based on the baseline epoch (the trained clusters)).

Regarding Claim 9, Jain discloses a system for creating a vector of action ([0002], wearable electronic devices and [0003], the emotion of the user may be used as an input for subsequent operations by computing devices or systems), said system comprising:
at least one user sensor secured to a wearable device ([0023], wearable devices 110A-B with sensors, wherein said at least one user sensor is configured to detect an up state and a down state of neurons of said user ([0052], EEG headset. The EEG headset measures brain wave activity and determines energy levels for the signals as described in [0026]. In [0026], An example feature, for instance, is an energy level that is greater than a predefined threshold and, in some embodiments, for a duration greater than a predetermined time is an “up state and the energy level lower than the threshold for a duration would be the “down state”) and to transmit neuron data (From [0032]: ” raw signals 210 may be received from the sensor (or sensor interface) are processed through basic filtering and peak detection” the signal must be transmitted by the sensors because the raw signal is “received” for filtering in some system), 
a processor ([0076], a processor or circuitry may embody the method) operably connected to said at least one user sensor (in Fig. 6, the system and method described can be employed by a processor as described in [0076] to filter and evaluate emotion. In [0060], signal-synchronization module 602 initially synchronizes signals captured by wearable devices 110A-B, described above), and
a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations ([0076], a data storage device that stores instructions executable by the one or more computer processors to perform operations) comprising:
receiving said neuron data transmitted by said at least one user sensor ([0077], obtaining includes accessing EEG data of the user stored in memory or performing the calculation on the brain-wave data to compute EEG-Excitement, EEG-Q2, etc. by EEG-evaluation module 610 as the brain-wave data is being captured), 
determining a cortical state of said user based on said neuron data transmitted to said processor by said at least one user sensor ([0069], the EEG evaluation module 610 outputs one or more state characteristic that may include EEG-excitement, EEG-engagement, EEG-frustration, and EEG-amygdala levels), 
[0069], the outputs of the EEG evaluation module 610 can be combined with the SVB quantification to provide an estimate of emotional state of the user), and
creating a vector of action based on said psychological state ([0079], content or a setting associated with content may be adjusted based on the evaluated emotion of the user).
Jain does not explicitly disclose at least one context sensor, wherein said at least one context sensor is configured to detect an environmental condition of said user and to transmit environmental condition data, a processor operably connected to said at least one context sensor, and receiving said environmental condition data transmitted by said at least one context sensor, analyzing said environmental condition data of said user to determine said contextual state, determining a psychological state of said user based on said contextual state, and creating a vector of action based on said contextual state.
Sales teaches a system for determining an emotional state of  a user (Abstract, computer-implemented method of assessing the metal state of an individual) comprising:
at least one context sensor ([0037], one or more sensors), wherein said at least one context sensor is configured to detect an environmental condition of said user ([0037], wherein each of the one or more signals relates to at least one characteristic associated with the wearer… (5) one or more images associated with the wearer or the environment… (19) any other suitable attribute of the wearer or the wearer's environment) and to transmit environmental condition data ([0036], the one or more sensors may be coupled to a Bluetooth device that is configured to transmit the one or more signals to a handheld wireless device), 
a processor coupled to said at least one context sensor ([0035], he one or more sensors are coupled to a computing device that is associated with (e.g., embedded within, attached to) the eyewear or other health monitoring device. In particular embodiments, the eyewear or other health monitoring device comprises at least one processor, computer memory, suitable wireless communications components (e.g., a Bluetooth chip) and a power supply for powering the health monitoring device and/or the various sensors), 
receiving said environmental condition data transmitted by said at least one context sensor ([0037], at Step 310 by receiving one or more signals from the one or more sensors), 
analyzing said environmental condition data of said user to determine said contextual state ([0041], at Step 315, the system analyzes the one or more received signals to determine at least one characteristic associated with the wearer), and 
determining a psychological state of said user based on said contextual state ([0043], Step 320, the system facilitates determination of a mental state of the wearer based on the at least one characteristic),
creating a vector of action based on said contextual state ([0057], Continuing to Step 340, the system provides the wearer with one or more suggested actions to address the wearer's current mental state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jain to include a context sensor coupled to the processor to determine correlation between the mental state of a user and the context the user is in as taught by Sale to assist in improving the wearer's mental state (Sale [0059]). One of ordinary skill in the art would recognize that applying the known technique of analyzing the environmental context as taught by Sale to the system of determining a mental state as disclosed by Jain would yield only the predictable result of allowing the system to correlate specific emotions to contexts as taught by Sale and to allow the system to provide customized recommendations to improve the user’s mental state most effectively.  

[0052], front facing camera), gyroscope, accelerometer, magnetometer, pressure sensor, temperature sensor, gas sensor, eye tracking sensor, global positioning system, triangulation sensor, time-of-flight sensor, pedometer, respiratory sensor, and service application.

Regarding Claim 11, Jain further discloses  wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising: 
performing an interface action based on said vector of action ([0079], transmit the selected frames (e.g., cats playing with yarn) for display on wearable device 110A).

Regarding Claim 12, Sale further teaches wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising:
creating a personalized vector of action based on said psychological state and on said contextual state ([0059], the suggested actions to address the wearer's current mental state may include, for example…avoiding a particular object (e.g., a particular person or thing) based on the association between the wearer's mental state and the object), and
performing an interface action based on said personalized vector of action ([0057], the system may provide suggested actions to the wearer in any suitable way. In various embodiments, the system may provide one or more suggested actions to the wearer by displaying an image on the lens of the eyewear, or on a display screen associated with the eyewear).


Regarding Claim 13, Jain discloses a method of creating a vector of action ([0002], wearable electronic devices and [0003], the emotion of the user may be used as an input for subsequent operations by computing devices or systems), said method comprising the steps of:
providing a system comprising ([0033], he system begins, in various embodiments, at Step 305 by providing eyewear comprising at least one or more sensors coupled to the eyewear):
a wearable device having at least one user sensor secured to said device ([0023], wearable devices 110A-B with sensors and [0028], one or more sensors configured to measure cardiovascular data), 
wherein said at least one user sensor is configured to detect ([0025], Wearable device 110A can include, as stated, a number of EEG sensors (e.g., 14 sensors) positioned in a pattern such that the sensors measure particular regions of a user's head and [0028], measure cardiovascular data) and transmit a signal produced by a biological process of a user (From [0032]: ” raw signals 210 may be received from the sensor (or sensor interface) are processed through basic filtering and peak detection” the signal must be transmitted by the sensors because the raw signal is “received” for filtering in some system),
a processor ([0076], a processor or circuitry may embody the method) operably connected to said at least one user sensor (in Fig. 6, the system and method described can be employed by a processor as described in [0076] to filter and evaluate emotion. In [0060], signal-synchronization module 602 initially synchronizes signals captured by wearable devices 110A-B, described above)
at Step 310 described in [0037] the device must be worn to generate the data), 
detecting, by said at least one user sensor, signals produced by a biological process of said user (At step 310 described the [0037], the signals are received from the sensors which requires the signals first being sensed), 
transmitting, by said at least one user sensor to said processor, said signals detected by said at least one user sensor ([0037], receiving one or more signals from the one or more sensors, wherein each of the one or more signals relates to at least one characteristic associated with the wearer), 
creating a vector of action based on said contextual state and on said psychological state.
creating a current epoch array of said user based on said signal transmitted to said processor by said at least one user sensor ([0066], EEG-evaluation module 610 may execute a features evaluation process to determine features of the brain-wave data. The features extracted brain-wave measurements may be mapped into an n-dimensional feature vector…the feature vector collected and sent by wearable device 110A may include several extracted features from the EEG data), 
determining said psychological state for said user based on said current epoch array ([0067], Classification is the correlation of an output to a given input (e.g., emotion to brain-wave and cardiac data). For example, a particular feature vector (e.g., an ordered list of features) may be correlated to a particular emotion of the user), 
creating a vector of action based on said psychological state ([0079], content or a setting associated with content may be adjusted based on the evaluated emotion of the user).
However, Jain does not explicitly disclose at least one context sensor, wherein said at least one context sensor is configured to detect an environmental condition of said user and to transmit environmental condition data, a processor operably coupled to said at least one context sensor, detecting, by said at least one context sensor, an environmental condition of said user, transmitting, by said at least one 
Sales teaches a method for determining an emotional state of  a user (Abstract, computer-implemented method of assessing the metal state of an individual) comprising:
at least one context sensor ([0050]-[0055], a camera), wherein said at least one context sensor is configured to detect an environmental condition of said user ([0053], images taken by the front-facing camera…climbing stairs) and to transmit environmental condition data ([0036], the one or more sensors may be coupled to a Bluetooth device that is configured to transmit the one or more signals to a handheld wireless device), 
a processor coupled to said at least one context sensor ([0053], the system may use the system's processor and front facing camera to determine, from images taken by the front-facing camera), 
detecting, by said at least one context sensor, an environmental condition of said user ([0051], an image is taken such that the environmental condition is “detected”), 
transmitting, by said at least one context sensor to said processor, environmental condition data (“received image” inherently requires transmitting the image which is the environmental condition data generated by the context sensor), 
analyzing said environmental condition data of said user to determine said contextual state ([0051], the system determines the object in the received image by identifying the object located in the image using any suitable image recognition techniques ), and 
creating a vector of action based on said contextual state ([0058], the system may provide suggested actions to the wearer to address the wearer's current mental state substantially immediately after the system notifies the wearer of the association between the wearer's mental state and the particular object, activity, internal context and/or external context).
Sale [0059]). One of ordinary skill in the art would recognize that applying the known technique of analyzing the environmental context as taught by Sale to the method of determining a mental state as disclosed by Jain would yield only the predictable result of allowing the system to correlate specific emotions to contexts as taught by Sale and to allow the system to provide customized recommendations to improve the user’s mental state most effectively.  

Regarding Claim 14, Jain further discloses wherein said at least one user sensor is further configured to detect an up state and a down state of neurons of said user and to transmit neuron data ([0052], EEG headset. The EEG headset measures brain wave activity and determines energy levels for the signals as described in [0026]. In [0026], An example feature, for instance, is an energy level that is greater than a predefined threshold and, in some embodiments, for a duration greater than a predetermined time is an “up state and the energy level lower than the threshold for a duration would be the “down state”),
wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising:
determining a cortical state of said user based on said neuron data transmitted to said processor by said at least one user sensor ([0071], the EEG evaluation module 610 outputs one or more state characteristic that may include EEG-excitement, EEG-engagement, EEG-frustration, and EEG-amygdala levels), and
in [0071], a physiological state is estimated using SVB data 510 (e.g., based on Heart Rate “HR”)) using said cortical state ([0071], emotion-evaluation module 612 refines the emotion of the user within the particular quadrant of the circumplex model 400 based on the emotion of the user determined by EEG-evaluation module 610… refines on the covariance of a combination HR, SVB, or EEG data to particular emotions).

Regarding Claim 15, Jain further discloses wherein said at least one user sensor comprises at least one of an electroencephalogram machine ([0052], EEG headset), electromyogram machine, electrocardiogram machine, electrocorticography machine ([0028], wearable device 110B may measure cardiovascular activity through electrocardiography (ECG)), electrodermal activity machine ([0052], electrodermal analysis sensors), functional near-infrared spectroscopy machine, infrared spectroscopy machine, functional magnetic resonance imaging machine, temperature sensor, microphone, and eye tracking sensor.

Regarding Claim 16, Sale further teaches wherein said at least one context sensor comprises at least one of a microphone, camera ([0052], front facing camera), gyroscope, accelerometer, magnetometer, pressure sensor, temperature sensor, gas sensor, eye tracking sensor, global positioning system, triangulation sensor, time-of-flight sensor, pedometer, respiratory sensor, and service application.

Regarding Claim 17, Jain further discloses creating a custom baseline epoch of said user based on said signal transmitted to said processor by said at least one user sensor ([0068], during offline training, the training data may be obtained from the cardiac and brain-wave data from a number of users and the corresponding emotion of the user at the time the data is being measured. As an example, and not by way of limitation, the input vector may be a vector of the extracted EEG features and the answer vector may be the corresponding emotion (e.g., happiness) as reported by the user), 
wherein the operation of determining said psychological state of said user comprises comparing said current epoch array to said custom baseline epoch ([0067], Classification may be performed using a predictor function that is constructed using a set of “training” data. The current epoch array received from the user is compared to the baseline epoch which is the output of the trained machine learning algorithm).

Regarding Claim 18, Jain further discloses performing an interface action based on said vector of action ([0079], transmit the selected frames (e.g., cats playing with yarn) for display on wearable device 110A).

Regarding Claim 19, Sale further teaches creating a personalized vector of action based on said psychological state and on said contextual state ([0059], the suggested actions to address the wearer's current mental state may include, for example…avoiding a particular object (e.g., a particular person or thing) based on the association between the wearer's mental state and the object), and
performing an interface action based on said personalized vector of action ([0057], the system may provide suggested actions to the wearer in any suitable way. In various embodiments, the system may provide one or more suggested actions to the wearer by displaying an image on the lens of the eyewear, or on a display screen associated with the eyewear).
Sale suggests the general vectors of action (2) praying; (3) engaging in one or more yoga poses; (4) taking deep breaths in [0059] and the more personalized vectors of action (1) taking medication and (5) avoiding a particular object (e.g., a particular person or thing) based on the association between the wearer's mental state and the object. 

Regarding Claim 20, Jain further discloses comparing said current epoch array to a plurality of baseline epochs, wherein each baseline epoch within said plurality of baseline epochs is tied to said psychological state ([0068], the input vector may be a vector of the extracted EEG features and the answer vector may be the corresponding emotion (e.g., happiness) as reported by the user. As an example, and not by way of limitation, training data for emotional state characteristic evaluation may be captured from the users watching a content (e.g., a sports game, TV show, or movie) while wearing wearable devices 110A-B. In particular embodiments, the output vector of the machine-learning classifier may be one or more quadrants or emotion of circumplex model 400 or an emotional state characteristic, as described below, and the output vector may be compared to the answer vector to “train” the predictor function of the machine-learning classifier),
matching said current epoch array to each baseline epoch within said plurality of baseline epochs ([0067], classification algorithms may include...K-means clustering. The trained clusters would be the baseline epochs and the current epoch would be compared to the clusters and “matched” to the cluster with the most neighbors), and
outputting said psychological state corresponding to a baseline epoch within said plurality of baseline epochs that matches said current epoch array ([0069], respective outputs can be a numerical value indicating the strength of the classification based on the received EEG data. The current epoch arrayed would be classified by the K-means clustering algorithm and the output would be the physiological state based on the baseline epoch (the trained clusters)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See [0033]) such as time of day, location, recent physical activity or recent interaction with a user device, etc. (See [0033]). Nolan further teaches context information may include any information regarding a user's environment or surroundings (See [0033]).
Casale (US 20170316164 A1) teaches a method for estimating a condition of a person based on a plurality of physiological measurements and a plurality of contextual measurements (See claim and [0120]-[0125]).
Mihajlovic (US 20180088903 A1): teaches determining whether the set of one or more features obtainable from the set of data matches a set of one or more predetermined characteristics by determining whether one or more of the features corresponds to a predetermined set of characteristics (See [0038]) to determine an emotional state of a user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791